DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-10, and 12-18 are currently pending and presented for examination as set forth below.
Information Disclosure Statement
The information disclosure statement filed 10/4/2021 does not clearly list the cited art and as such has been lined through.  However, the information disclosed in the IDS has been reviewed and cited by the examiner on an 892 to ensure that it is properly added to the front of the patent upon a future issuance.
Terminal Disclaimer
Examiner acknowledges that a Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed on pending application number 15984843 on 9/10/2021 which was subsequently approved.
Response to arguments
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Amendment to the Drawings

The attached drawings included in this action have been considered and approved by the examiner. 
Claim Objections
Claims 1, 10 and 18 are objected to because of the following informalities:  
Claim 1 and similarly claims 10 and 18 recites “after selecting the current charging time period “which lack antecedence basis. 
The step of “selecting” a current charging time is not previously recited. Based on claim language “determining a current charging time period for charging the battery cell”, Examiner will interpret “after selecting the current charging time period “as “after determining the current charging time period “.
Claim 1 recites “the maximum safe temperature of the battery” which lack antecedence basis.
Examiner will interpret as “a maximum safe temperature of the battery”
Appropriate correction required.
	
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“determining a secondary voltage which is to be applied to the battery cell during a secondary charging phase, where the secondary voltage is constrained by the available time period and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to”
Claim 1 from which claim 3 depends states that the constant current charging time period (i.e.Tcc) is determined by subtracting a predefined time period for relaxing the battery cell (i.e. Trelax) from the user available time (Tavail), which is interpreted and comprises:
 Tcc= Tavail - Trelax
Based on the claim language of claim 3 (i.e. where the secondary [voltage] is constrained by the available time) it is unclear how the secondary voltage which is applied during the second charging phase Tcv ([0010] of the specification) is constrained by the available time (Tavail), when the available time does not include the secondary charging phase Tcv and comprises meeting the equation Tcc = Tavail – Trelax (as indicated in claim 1 above).
In other words, based on claim 1: 			
Tavailable= Tcc+Trelax.
However based on claim 3 (which depends on claim 1):
	
Tavailable= Tcc+Tcv+Trelax

It is unclear how Tavailable= Tcc+Trelax. and Tcc+Tcv+Trelax 
				

Claim 12 recites “wherein determining the current charging time period by subtracting the predefined time period for relaxing the battery cell from the user available time” which comprises the current charging time period (Tcc) to equal = Tavail – Trelax.
However, claim 10 from which claim 12 depends recites “ a secondary voltage which is to be applied to the battery cell during a secondary charging phase where the secondary voltage is constrained by the available time period.
Which limits the user available time to be a function of the secondary charging phase (i.e. Tcv), current charging time (Tcc) and rest time (Trest).
It is unclear how the current charging time period (i.e. Tcc) is determined by subtracting the predefined time period for relaxing the battery cell from the user available time as recited in claim 12 (i.e  Tcc= Tavail – Trelax) when the user available time is a function of the secondary charging phase  (i.e. Tcv), current charging time (Tcc) and rest time (Trest) as recited in claim 10 from which it depends.
As stated above,
It is unclear how Tavailable= Tcc+Trelax. and Tcc+Tcv+Trelax
Correction is required.
Allowable Subject Matter
Claims 1-3, 5-10, and 12-18 would be allowable if rewritten to overcome the claim objection and the 112, second rejection above.

The following is a statement of reasons for allowance:  
Regarding independent claim(s) 1, although the prior art discloses a method for charging a battery cell having lithium-ion composition, comprising: receiving a user available time in which the battery cell is to be charged; determining a current charging time period for charging the battery cell with a constant current by subtracting a predefined time period for relaxing the battery cell after charging the battery cell from the user available time; a threshold voltage to which the battery cell is to be charged with the constant current, where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; and delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage, the prior art of record does not disclose or teach the combination of:

 “after selecting the current charging time period, selecting a threshold voltage to which the battery cell is to be charged with the constant current using the current charging time period and the maximum safe temperature of the battery.”

Regarding independent claim(s) 10, although the prior art discloses a method for charging a battery cell having lithium-ion composition, comprising: receiving, by a controller, an user available time in which the battery cell is to be charged; determining, by the controller, a current charging time period for charging the battery cell with a constant current, where the determination of the current charging time period is a mathematical function of the user available time and a predefined time period
for relaxing the battery cell; a threshold voltage to which the battery cell is to be charged with the constant current, the threshold voltage is less than a maximum voltage to which the prior art of record does not disclose or teach the combination of:

 “after selecting the current charging time period, determining, by the controller, a threshold voltage to which the battery cell is to be charged with the constant current, where the determination of the threshold voltage is constrained by the current charging time period.”

Regarding independent claim(s) 18, although the prior art discloses a method for charging a battery cell having lithium-ion composition, comprising: receiving an user available time in which the battery cell is to be charged;  determining a current charging time period for charging the battery cell with a constant current, where the determination of the current charging time period is a mathematical function of the user available time and a predefined time period for relaxing the battery cell after charging the battery cell; 
a threshold voltage to which the battery cell is to be charged with the constant current, where the determination of the threshold voltage is constrained by the current charging time period and a maximum safe temperature of the battery, wherein the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; and 
the prior art of record does not disclose or teach the combination of:
 “after selecting the current charging time period, determining, by the controller, a threshold voltage to which the battery cell is to be charged with the constant current, where the determination of the threshold voltage is constrained by the current charging time period and a maximum safe temperature of the battery.”

The following is a statement of reasons for the indication of allowable subject matter:  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859